Citation Nr: 0032305	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  94-25 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death, secondary to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from June 1946 
to December 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the appellant's claim for 
service connection for the veteran's cause of death.  
Subsequently the case was transferred to the RO in Oakland, 
California.  

In her December 1992 substantive appeal, the appellant 
claimed that the cause of the veteran's death was his 
participation in atomic testing which led to his development 
of prostate cancer.  The appeal was modified to include 
entitlement to service connection for the cause of the 
veteran's death secondary to ionizing radiation.  

In a June 1998 Supplemental Statement of the Case, the RO 
also decided the issue of entitlement to service connection 
for the cause of the veteran's death, secondary to exposure 
to Agent Orange.  This was done apparently in response to 
changes in the regulations adding prostate cancer to the list 
of diseases which could be presumptively service connected 
under 38 C.F.R. § 3.309(e).  In an October 1998 statement 
from the appellant's representative, this determination was 
referred to as an apparent administrative error as the 
veteran's records "do not denote any recognized Vietnam 
service" and the appellant "does not claim Agent Orange 
exposure but rather radiogenic exposure."  Although the most 
recent arguments in November 2000 from the appellant's 
representative purport to claim that this case is not ready 
for appellate review as VA has not fully developed the 
question of whether the veteran was ever on temporary duty in 
Vietnam, this argument is not relevant to the claim due to 
radiogenic exposure, but rather to a claim secondary to Agent 
Orange exposure.  As it is clear that the appellant is not 
claiming that the cause of death was as a result of exposure 
to Agent Orange, and has consistently to this point limited 
arguments to the issue of claimed radiogenic exposure, the 
Board will limit its review to the issue as framed above.  To 
the extent that this may be a new claim for service 
connection for the cause of the veteran's death secondary to 
exposure to Agent Orange in service, it is referred to the RO 
for action deemed appropriate.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that the RO has complied by making all 
reasonable efforts to obtain relevant records identified by 
the appellant which might substantiate the appellant's claim.  
As such, although the RO did not consider whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it is not 
prejudicial to the appellant to proceed to the issue at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  In this regard, the Board 
specifically notes that the RO has denied the appellant's 
claim on the merits rather than finding the claim not well 
grounded. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal. 

2.  The veteran died in July 1992, at the age of 64.  The 
immediate cause of death was prostate cancer, metastatic.  No 
other conditions were listed as causing or contributing to 
death. 

3.  The veteran's service connected disabilities were dumping 
syndrome secondary to vagotomy and pyloroplasty for recurrent 
bleeding duodenal ulcer, amputation of the right middle 
finger with mild flexion contracture of the right index 
finger, varicose veins of both lower extremities and hearing 
loss.

4.  There is no competent medical evidence of prostate 
cancer, during the veteran's active military service or in 
the first post service year.

5.  There is no medical opinion linking the veteran's fatal 
prostate cancer with his service-connected disabilities or 
his active military service.

6.  The service-connected disabilities did not make the 
veteran less able to resist the prostate cancer or in any way 
hasten his death.

7.  The veteran participated in Operation GREENHOUSE in 1951, 
receiving a reconstructed probable dose of 2.498 rem gamma 
with a 50 year committed dose equivalent to the prostate of 
less than 0.01 rem.

8.  The medical evidence of record indicates that the 
veteran's prostate cancer was not present in service and 
first manifested more than 36 years after the veteran's 
ionizing radiation exposure in-service. 

9.  In a July 2000 medical opinion, a physician stated that 
it was unlikely that the veteran's prostate cancer can be 
attributed to exposure to ionizing radiation in service. 


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. 1101, 1110, 1131, 1310 (West 1991); 38 
C.F.R. 3.303, 3.307, 3.309, 3.312 (2000)

2.  Prostate cancer was not the result of exposure to 
ionizing radiation in service.  38 U.S.C.A. 1101, 1110, 1112, 
1113, 1131, 1154 (West 1991); 38 C.F.R. 3.307, 3.309(d), 
3.311 (2000).

3.  A service connected disability did not cause the 
veteran's death or contribute substantially or materially to 
cause his death.  38 U.S.C.A. 1310 (West 1991); 38 C.F.R. 
3.312 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran died in the hospital on July 17, 1992.  He was 62 
years old.  The immediate cause of death as noted on the 
death certificate was metastatic prostate cancer.  No other 
conditions were listed as causing or contributing to death.  
During the veteran's lifetime he was service connected for 
dumping syndrome secondary to vagotomy and pyloroplasty for 
recurrent bleeding duodenal ulcer, amputation of the right 
middle finger with mild flexion contracture of the right 
index finger, varicose veins of both lower extremities and 
hearing loss.  His combined rating at the time of his death 
was 40 percent.

A review of the service medical records fails to shows any 
finding of prostate cancer.  A June 1960 treatment record 
shows a diagnosis of chronic prostatitis.  A periodic 
examination in July 1960 noted that prostatitis had been 
diagnosed and treated.  On examination at separation in May 
1972, the prostate was noted as normal to digital 
examination.  Although he filed a claim for service 
connection for chronic prostatitis in January 1973, this 
claim was denied in a March 1973 rating decision because it 
had not been shown on the discharge examination.

Records were obtained showing post service treatment from 
several Air Force hospitals, as well as treatment at the 
Kaiser-Permanente Hospital in Sacramento, California.  These 
show that the veteran was treated at the urology clinic in 
March 1989 with a complaint of nocturia and a hard nodule on 
the prostate on rectal examination.  A needle biopsy of the 
prostate was performed.  A pathology report dated in April 
1989 shows a diagnosis of well differentiated adenocarcinoma 
of the prostate.  A bone biopsy confirmed the presence of 
metastatic prostate cancer in the lumbar spine.  A November 
1990 bone scan showed severe wide spread metastatic disease 
primarily in the central skeleton.  He had his first course 
of radiation therapy in June 1991.

A discharge summary prepared from Kaiser Permanente shows 
that the veteran was admitted on July 13, 1992 with a chief 
complaint of increasing weakness with nausea and vomiting.  
He presented with a history of multiple bone metastases, and 
radiation to the cervical spine and lumbosacral area 
secondary to the bone metastases.  He also had recent surgery 
for a right inguinal hernia, with a history of atrial 
fibrillation.  He had been in the Hospice Program for the 
prostate cancer and widespread bone metastasis.  Despite 
supportive care, his condition continued to deteriorate and 
he died in the hospital on July 17, 1992.  No autopsy was 
performed.

The appellant, the surviving spouse of the veteran, filed a 
claim for Dependency and Indemnity Compensation (DIC) 
benefits in August 1992.  This claim was denied by the RO in 
an August 1992 rating action.  In her December 1992 VA Form 
9, Appeal to Board of Veterans' Appeals, she stated that the 
believed that the veteran's death was service connected as he 
was in atomic testing in the late 1940s and 1950s.  In March 
1993, she added the he participated in atomic bomb testing in 
Eniwetok.

In a June 1993 personal hearing, the appellant testified that 
she thought her husband's prostate cancer was related to 
exposure to radiation from atom bomb testing.  In March 1994, 
the appellant submitted a newspaper article from a local 
newspaper describing the efforts of several veteran's to 
obtain compensation from the US government for their claimed 
exposure to nuclear bomb testing in the Pacific.  

Service personnel records were obtained in March 1999 showing 
the veteran's service in the Marshall Islands from August 
1950 to January 1952.  This information was forwarded to the 
Defense Threat Reduction Agency (DTRA) with a request for 
confirmation of the appellant's claim of the veteran's 
participation in radiation risk activities.  The DTRA 
verified that the veteran participated in Operation 
GREENHOUSE, receiving a reconstructed probable dose of 2.498 
rem gamma (2.5 rem rounded)(upper bound 3.0 rem gamma), with 
virtually no potential for neutron exposure and with 50-year 
committed dose equivalent to the prostate of less than 0.01 
rem.  

Thereafter, the appellant's claim was referred to the VA 
Central Office for an Advisory Opinion.  In turn, the claim 
was referred to the Under Secretary for Health.  In July 
2000, a medical opinion was provided by the Chief Public 
Health and Environmental Hazards Officer, who reviewed the 
claim and noted the Defense Threat Reduction Agency dose 
estimate.  It was noted that the Committee on Interagency 
Radiation Research and Policy Coordination (CIRRPC) Science 
Panel Report Number 6, 1988, does not provide screening doses 
for prostate cancer.  It was further noted that cited medical 
references indicated that the sensitivity of the prostate to 
radiation carcinogenesis appeared to be relatively low and 
not clearly established.  In light of this, it was the 
opinion that it was unlikely that the veteran's prostate 
cancer could be attribute to exposure to ionizing radiation 
in service.  

The appellant's claim and the medical opinion were referred 
to the Director, Compensation and Pension Service, who issued 
an advisory opinion stating that as a result of this medical 
opinion, and following review of the evidence in its 
entirety, there was no reasonable possibility that the 
veteran's disability was the result of his exposure to 
radiation in service.  

The Law

A veteran's surviving spouse is entitled to dependency and 
indemnity compensation (DIC) if a service-connected 
disability either caused or contributed substantially or 
materially to the cause of the veteran's death.  38 U.S.C.A. 
1310 (West 1991 & Supp. 2000); 38 C.F.R. 3.312 (2000).  In 
order to have been service-connected, a disability must have 
been incurred in service, or proximately due to a service-
connected disability.  38 U.S.C.A. 1110 (West 1991 & Supp. 
2000); 38 C.F.R. 3.303, 3.310 (2000). 

The Court held in Ramey v. Brown, 9 Vet. App. 40, 46 (1996), 
that the first requirement for service connection for the 
cause of the veteran's death is that the current disability 
must be the condition that caused the veteran's death.  In 
addition, a disease associated with exposure to radiation 
listed in 38 C.F.R. 3.309 (2000) will also be considered to 
have been incurred in service under the circumstances 
outlined therein.  Specifically, if a veteran, while on 
active duty, active duty for training, or inactive duty 
training, participated in a radiation-risk activity, as 
defined by regulation, the following diseases shall be 
service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. 3.307 (2000) are also 
satisfied: Leukemia (other than chronic lymphocytic 
leukemia); cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland and urinary tract; multiple 
myeloma; lymphomas (except Hodgkin's disease); and primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated).  38 C.F.R. 3.309(d). 

In addition, service connection may be granted for a 
radiogenic disease listed in 38 C.F.R. 3.311(b)(2), or if the 
claimant has cited or submitted competent scientific or 
medical evidence that the disease is a radiogenic disease, if 
the requirements of 38 C.F.R. 3.311(b)(1) have been met.  
Radiogenic disease for the purposes of 38 C.F.R. 3.311 (2000) 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum; lymphomas other than Hodgkin's disease; prostate 
cancer and any other cancer.  38 C.F.R. 3.311(b)(2). 

The United States Court of Appeals for the Federal Circuit 
has determined that Section 5 of the veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, 98 Stat. 2725, 2727-29 (1984), did not preclude, or 
authorize VA to preclude, a claimant from proving that he or 
she has a disability as a result of exposure to ionizing 
radiation in-service under the provisions of 38 U.S.C.A. 1110 
and 38 C.F.R. 3.303(d) despite the fact that the claimed 
disability is not a potentially radiogenic disease under 38 
C.F.R. 3.311.  Combee v. Principi, 4 Vet. App. 78 (1993), 
Rev'd. Sub Nom. Combee v. Brown, 34 F.3d. 1039 (Fed. Cir. 
1994).  It was noted that as a result of Combee, 38 C.F.R. 
3.311 was revised effective in September 1994 to provide that 
if a claimant cites or submits competent medical or 
scientific evidence that the claimed condition is a 
radiogenic disease, the claim will be considered under 38 
C.F.R. 3.311.  According to the Federal Register dated on 
September 24, 1998, VA amended by final rule that prostate 
cancer and any other cancer shall be included in the list of 
radiogenic diseases in 38 C.F.R. 3.311(b)(2).  See 63 Fed. 
Reg. 50993-50995 (1998). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (hereinafter, the Federal 
Circuit) has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d. 1039 (Fed. Cir. 1994). 

Moreover, in a recent decision, Hilkert v. West, 12 Vet. App. 
145 (1999), the Court held that the Under Secretary of 
Benefits must consider the factors set forth under the 
provisions of 38 C.F.R. 3.311(e).  Under that regulation, the 
factors to be considered in determining whether a veteran's 
disease resulted from exposure to ionizing radiation in-
service include: 

(1) The probable dose, in terms of dose type, rate and 
duration as a factor in inducing the disease, taking into 
account any known limitations in the dosimetry devices 
employed in its measurement or the methodologies employed in 
its estimation; 

(2) The relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology; 

(3) The veteran's gender and pertinent family history; 

(4) The veteran's age at time of exposure; 

(5) The time-lapse between exposure and onset of the disease; 
and 

(6) The extent to which exposure to radiation, or other 
carcinogens, outside of service may have contributed to 
development of the disease. 

Id at 148. 

In this regard, the Board notes that once it is determined 
that a veteran has a radiogenic disease, radiation dose is a 
factor to be considered under 38 C.F.R. 3.311(e)(1) in 
determining whether a veteran's disease resulted from 
exposure to ionizing radiation in-service.  VA must obtain an 
assessment of the size and nature of the radiation dose to 
which the veteran was exposed during military service and 
consider the probable dose and several other factors in 
determining whether the disease resulted from that exposure. 
38 C.F.R. 3.311(a)(2). 

Analysis

To summarize the above, there are three basis ways to 
establish service connection for death caused by a disease 
claimed to be attributable to radiation exposure during 
service.  First, the disease may be presumptively service 
connected if one of the listed diseases under 3.309(d).  
Prostate cancer is not among the diseases listed.

Second, direct service connection can be established, as held 
by the Court of Appeals for the Federal Circuit in Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994), by showing that 
the disease or malady was incurred during or aggravated by 
service.  Ramey v. Brown, 9 Vet. App. 40 (1996).  In this 
case there is no competent medical evidence that prostate 
cancer was manifest either during service or in the first 
post service year.  Prostate cancer was first diagnosed in 
1989, approximately 36 years following his exposure in 
service and more than 16 years following his discharge from 
active service.  Additionally, there is no evidence linking 
the veteran's prostate cancer to any service-connected 
disabilities or that his service-connected disabilities in 
any way made him less able to resist his fatal prostate 
cancer or in any way hastened his death.

Third, service connection may be established for "radiogenic 
diseases" listed under 38 C.F.R. § 3.311(b), providing the 
other provisions of that section are satisfied.  As noted 
above, prostate cancer was recently added to this list of 
diseases.  Having established that the veteran died of a 
"radiogenic disease," the Board will next consider whether 
the other conditions specified in that regulation have been 
met.

Under the provisions of 38 C.F.R. 3.311(a)(2)(i) dose data 
was be obtained from the appropriate office of the Department 
of Defense.  The Defense Threat Reduction Agency (DTRA) 
confirmed the veteran's participation in Operation 
GREENHOUSE, receiving a reconstructed probable dose of 2.498 
rem gamma (2.5 rem rounded)(upper bound 3.0 rem gamma), with 
virtually no potential for neutron exposure and with 50-year 
committed dose equivalent to the prostate of less than 0.01 
rem.  

This data was forwarded to the Chief of Public Health and 
Environmental Hazards Officer who rendered an opinion that it 
was unlikely that the veteran's prostate cancer could be 
attributed to exposure to ionizing radiation in service.  The 
Director of Compensation and Pension Service concurred in the 
opinion of the Chief of Public Health and Environmental 
Hazards Officer that there was no reasonable possibility that 
the veteran's disability was the result of such exposure.

The appellant had not presented any evidence to suggest the 
clinical significance of the assessed radiation exposure to 
the etiology of the veteran's prostate cancer.  Although the 
appellant presented a newspaper article reporting that other 
veteran's have received compensation from the government as a 
result of their exposure to bomb radiation, this has no 
probative value in determining whether the veteran's exposure 
caused his prostate cancer.  It is neither medical evidence 
nor specific enough to the veteran's actual medical history 
to provide any evidence of a link between his exposure and 
his development of prostate cancer.  Although the evidence 
shows that the veteran died of prostate cancer, classified as 
a "radiogenic disease" under 38 C.F.R. § 3.311, the 
appellant must also present competent medical evidence that 
the claimed disease is the result of the dose exposure of 
ionizing radiation during service.  

There is no supporting clinical evidence of record which 
demonstrates that the veteran's fatal prostate cancer 
resulted from the dose of ionizing radiation to which the 
veteran was exposed.  The Board finds that, notwithstanding 
the record establishing the veteran's participation in 
atmospheric nuclear weapons testing, his exposure to ionizing 
radiation as a result thereof, and the appellant's 
evidentiary assertions associating the veteran's prostate 
cancer to that exposure, the evidence is not sufficient to 
establish entitlement to service connection for metastatic 
adenocarcinoma.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required.  Darby v. Brown, 10 Vet. App 
243, 246 (1997); Riz v. Brown, 10 Vet. App. 352, 357 (1997).

The only other evidence for the appellant's claim are her 
statements asserting that the veteran's cause of death was 
related to ionizing radiation exposure.  However, while it is 
well established that lay evidence is acceptable to prove the 
occurrence of an injury during active duty, see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994), the Court has held that 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as a diagnosis or opinion as to 
medical causation.  Id.; Fluker v. Brown, 5 Vet. App. 296, 
299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox 
v. Brown, 5 Vet. App. 93, 95 (1993); Grottveit v. Brown, 5 
Vet. App. at 92-93; Clarkson v. Brown, 4 Vet. App. 565, 567 
(1993). 

Following a careful and considered review of the evidence of 
record, when evaluated in the context of the regulatory 
criteria, the Board finds that the evidence fails to 
establish entitlement to service connection for prostate 
cancer due to exposure to ionizing radiation.  Accordingly, 
entitlement to service connection for the cause of the 
veteran's death is denied. 

In deciding this issue, the Board is most sympathetic to the 
appellant.  However, absent competent evidence demonstrating 
that the applicable legal criteria have been met, the Board 
is without authority to grant the VA benefit sought in this 
case. 


ORDER

Service connection for the cause of the veteran's death, 
secondary to ionizing radiation, is denied.




		
	DEBORAH W. SINGLETON
	Veterans Law Judge
	Board of Veterans' Appeals


 



